Title: Enclosure II: William Short to John Browne Cutting, 11 August 1790
From: Short, William
To: Cutting, John Brown


Enclosure II William Short to John Browne Cutting

Paris 11th August 1790

I am happy to be able to add to the testimony of Purdie’s being a Citizen of the United States. I remember perfectly being at College at Williamsburg with a person of that name, and that he was son of the Postmaster General at that place. I not only recollect the name and knew the family while at College, but I recollect also the person of Purdie so as to be able to swear to his identity if I should see him. However as this cannot be done, I mention it merely to shew you my full persuasion of the Purdie in question being a Citizen of the United States, since he states himself as being of a particular family and description, and I know that such a family and of such a description existed.
